' Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 1 of 31 PagelD #: 1

AAS:JEA/EAH
F. #2019R01179

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

a ee ee eee Xx
AFFIDAVIT IN SUPPORT OF

IN THE MATTER OF AN APPLICATION APPLICATION FOR A

FOR A SEARCH WARRANT FOR: SEARCH WARRANT

THE PREMISES KNOWN AND 19M 777

DESCRIBED AS THE FIRST FLOOR AND
BASEMENT OF 29-11 BUTLER STREET, EAST
ELMHURST, NEW YORK 11369 AND ALL
COMPUTERS, CELLULAR TELEPHONES AND
ELECTRONIC STORAGE MEDIA CONTAINED
THEREIN

EASTERN DISTRICT OF NEW YORK, SS:

MICHAEL VECCHIONE, being duly sworn, deposes and states that he is a
Special Agent with the Federal Bureau of Investigation (“FBI”), duly appointed according to
law and acting as such.

Upon information and belief, there is probable cause to believe that there is
currently contained and concealed within THE PREMISES KNOWN AND DESCRIBED
AS THE FIRST FLOOR AND BASEMENT OF 29-11 BUTLER STREET, EAST
ELMHURST, NEW YORK 11369 (the “SUBJECT RESIDENCE”) AND ALL
COMPUTERS, CELLULAR TELEPHONES AND ELECTRONIC STORAGE MEDIA
CONTAINED THEREIN (the “SUBJECT PREMISES”), located within the Eastern District
of New York and further described in Attachment A, the things described in Attachment B,

which constitute evidence, fruits and instrumentalities of attempting to provide material
‘ Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 2 of 31 PagelD #: 2

support or resources to a designated foreign terrorist organization, in violation of Title 18,
United States Code, Section 2339B (the “Subject Offense”).
The source of your deponent’s information and the grounds for his belief are
as follows:!
I. INTRODUCTION
1. I am a “federal law enforcement officer” within the meaning of the
Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in
enforcing the criminal laws and duly authorized by the Attorney General to request a search
warrant.
2. I have been a Special Agent with the FBI for approximately two years.
I am currently assigned to the Joint Terrorism Task Force (“JTTF”) and, specifically, to a
squad responsible for investigating terrorism-related threats and related violations of law.
As a Special Agent, I have investigated numerous matters during the course of which I] have
conducted physical surveillance, interviewed witnesses, executed court-authorized search
warrants and used other investigative techniques to secure relevant information. As a result
of my involvement in counterterrorism investigations, as well as my training in
counterterrorism, I am familiar with the tactics, methods, and techniques of persons engaged
in terrorism-related offenses. I am also familiar, through my training and experience, with
the use of computers and phones in criminal activity and the forensic analysis of

electronically stored information.

 

' Because the purpose of this affidavit is to set forth only those facts necessary to establish
probable cause for a search warrant, I have not described all the relevant facts and

circumstances of which I am aware.
2
t

Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 3 of 31 PagelD #: 3

3. This affidavit is based upon my personal knowledge; my review of
documents and other evidence; my conversations with other law enforcement personnel; and
my training, experience and advice received concerning the use of computers in criminal
activity and the forensic analysis of electronically stored information (“ESI”). Because this
affidavit is being submitted for the limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of my investigation. Where the
contents of documents and the actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where otherwise indicated.

II. DESCRIPTION OF THE SUBJECT RESIDENCE

4. The SUBJECT RESIDENCE is located within a blue and white house
(the “House”) located on 29-11 Butler Street, East Elmhurst, New York, surrounded by a
white fence. The House is accessed via a walkway past the white fence and up a few stairs
on the right side of the House. The front of the House has the numbers “2911” in black
lettering on a white column. For the reasons described below, the Subject Residence is
believed to be located on the first floor and basement of the House. The SUBJECT
RESIDENCE is believed to be occupied by AWAIS CHUDHARY (“CHUDHARY”) and his
family. Indeed, a police report, dated on or about March 2, 2018, lists CHUDHARY’s
address as Apartment 1F of the House. Based on my review of a recent Con Edison report, I
have learned that Shouket Chudhary, CHUDHARY’s father, is the customer of the House’s
first floor residence. Furthermore, based on my review of United States Postal Service
records, J have learned that multiple packages have recently been sent to the House,

addressed to individuals with the last name “Chudhary”, none of which have listed a unit
.

Case 1:19-mj-00777-JO Document1 Filed 08/29/19 Page 4 of 31 PagelD #: 4

number. In addition, one package, which was addressed to the House’s second floor, is
listed to an individual who does not have the last name Chudhary.

5. Surveillance has shown CHUDHARY entering and exiting the House
at various points between on or about August 24, 2019 and on or about August 29, 2019.
Based on my and other law enforcement agents’ review of a zoning analysis on file with the
New York City Department of Buildings, that appears to propose a floor plan for the House,
it appears that the residents of the bottom floor of the House have unrestricted access to the
House’s entire first floor and the basement level.*

Il. THEISLAMIC STATE OF IRAQ AND AL-SHAM (“ISIS”)

6. During the course of my participation in counterterrorism-related
investigations, I have become familiar with ISIS through a variety of sources, including, but not
limited to, FBI investigations of ISIS, persons associated with ISIS, and open-source news
coverage of ISIS. In the course of my duties and responsibilities, and through my involvement in
this investigation, I have learned the following, in substance and in part:

a. On or about October 15, 2004, the U.S. Secretary of State designated al
Qaeda in Iraq (“AQI”), then known as Jam ’at al Tawhid wa’ al —Jihad, as a Foreign
Terrorist Organization (“FTO”) under Section 219 of the Immigration and Nationality Act
(the “INA”) and as a Specially Designated Global Terrorist under section 1(b) of Executive

Order 13224. On May 15, 2014, the Secretary of State amended the designation of AQI as a

 

2 A male individual has on at least two occasions during agents’ surveillance returned to the
House—at approximately 3:15 a.m. on August 24, 2019 and approximately 2:15 a.m on
August 27, 2019. After the male individual returned on August 24, 2019, surveillance
observed the lights on the second floor of the House turn on. Accordingly, it appears that
that individual resides on the second floor of the House—that is, in a part of the House that is
not the SUBJECT RESIDENCE.

4
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 5 of 31 PagelD #: 5

Specially Designated Global Terrorist entity under Section l(b) of Executive Order 13224.
On or about May 15, 2014, the Secretary of State amended the designation of AQI as an FTO
under Section 219 and as a Specially Designated Global Terrorist entity under Section 1(b) to
add the alias Islamic State of Iraq and the Levant (“JSIL”) as its primary name. The
Secretary of State also added the following aliases to the FTO listing: The Islamic State of
Iraq and al-Sham (abbreviated as ISIS, which is how the FTO is referenced herein), The
Islamic State of Iraq and Syria, ad-Dawla al-Islamiyya fi al-Iraq wa-sh-Sham, Daesh, Dawla
al Islamiya, and Al-Furquan Establishment for Media Production. On September 21, 2015,
the Secretary added the following aliases to the FTO listing: Islamic State, ISIL, and ISIS. To
date, ISIS remains a designated FTO.

b. Based on my participation in this investigation and my review of open-source
reporting, I know, among other things, that on or about September 21, 2014, ISIS spokesperson
Abu Muhammad al-Adnani issued a recorded statement calling for attacks against citizens—
civilian or military—of the countries participating in the United States-led coalition against
ISIS.

c. ISIS members and associates make and have made public statements and issued
public declarations, which, among other things, (i) proclaimed and acknowledged that ISIS
had committed acts of violence; (ii) threatened future acts of violence if ISIS’s demands were
not met; and (iii) were intended to promote and foster the prestige and standing of ISIS. ISIS
has claimed responsibility for the following terrorist attacks, among others: (i) on or about
November 13 and 14, 2015, a group of attackers carried out attacks in Paris, France, which

killed approximately 130 people; (ii) on or about March 22, 2016, a group of attackers carried
Case 1:19-mj-00777-JO Document1 Filed 08/29/19 Page 6 of 31 PagelD #: 6

out bombings in Brussels, Belgium, which killed at least 32 people; and (iii) on or about July
14, 2016, an attacker used a truck to run over civilians in Nice, France, killing more than 80
people and injuring more than 300.

d. To gain supporters, ISIS, like many other terrorist organizations, spreads its
message using social media, Internet platforms, and email. Using these platforms, ISIS posts
and circulates videos and updates of events in Syria, Iraq, and other ISIS-occupied areas, in
English, Arabic, and other languages, to draw support to its cause. ISIS has disseminated a
wide variety of recruiting materials and propaganda through social media, which includes
photographs and videos depicting ISIS activities, including beheadings and other atrocities, as
well as audio and video lectures by members of ISIS and members of other Islamic extremist
organizations.

IV. PROBABLE CAUSE TQ SEARCH THE SUBJECT PREMISES

8. On August 29, 2019, AWAIS CHUDHARY was arrested at a mall in
Flushing, Queens, while attempting to obtain a knife to be used in a “lone wolf” style
terrorist attack. At the time of his arrest, CHUDHARY was found in possession of, among
other things, two cellular telephones and a backpack containing a prayer rug, pens, a water
bottle, an identification card listing the address of the House (i.e., 29-11 Butler Street, East
Elmhurst, New York) as CHUDHARY’s address, and a pair of scissors. At the time of
CHUDHARY’s arrest, he was not in possession of a computer or a scooter. As discussed
below and based on surveillance conducted in the case and the defendant’s own statements,
there is probable cause that the computer and scooter, which both contain or are evidence of

the Subject Offense, are presently located in the SUBJECT PREMISES.
Case 1:19-mj-00777-JO Document1 Filed 08/29/19 Page 7 of 31 PagelD #: 7

CHUDHARY’S PLAN TO COMMIT AN ATTACK FOR ISIS

9. Beginning on or about August 23, 2019, an individual subsequently
identified as AWAIS CHUDHARY, conversed with a law enforcement officer acting in an
undercover capacity (“UC-1”), who was posing as an online supporter of ISIS, through a text
messaging application (““Application-1”). Since that time, CHUDHARY has been in regular
correspondence with UC-1 on Application-1 and a second text messaging application
(Application-2”). CHUDHARY has also communicated with another law enforcement
officer acting in an undercover capacity (“UC-2”) through text messaging. In his
communications with UC-1 and UC-2, CHUDHARY repeatedly expressed his support for
ISIS and his desire to conduct a terrorist attack in the Eastern District of New York.

10. Based on my review of screenshots of CHUDHARY’s communications
with UC-1 and UC-2, I have learned that, from on or about August 23 through 25, 2019,
CHUDHARY communicated with UC-1 regarding his plan to conduct a stabbing or bombing
attack on behalf of ISIS in the United States.

11. Onor about August 23, 2019, CHUDHARY requested information
from UC-1, preferably a video, regarding “the proper knife” for committing a stabbing
attack, as well as information regarding “how to not leave traces of finger prints, DNA, etc.”
CHUDHARY indicated that he needed that information because he was “in the west.”
CHUDHARY further stated that he was asking Allah to, among other things, “not let us get
caught or imprisoned, for indeed the entire plot belongs to Allah alone.”

12. During that same conversation, CHUDHARY explained that he

intended to commit a knife attack “because that’s what [he] know(s],” but that if UC-1 could
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 8 of 31 PagelD #: 8

instruct him “on how to build a bucket bomb,” CHUDHARY would consider a bombing
attack as well. I believe that CHUDHARY was using the term “bucket bomb” to refer to an
explosive device.

13. Later in the conversation, CHUDHARY stated that he needed to know
the best way to make a bomb “swift with no traces left behind.” He further explained that,
as possible targets for an attack, he was considering a “quiet and darker area that’s near a
wide river where people pass,” or a “mini bridge over a busy road with many cars.”
CHUDHARY stated that the latter location was why he had “mentioned the bucket bomb” in
order “to target multiple vehicles.” When asked what kind of attack he wanted to conduct,
CHUDHARY responded that he intended to commit the attack as a lone wolf. I understand
that a “lone wolf” attack refers to a terrorist attack committed by a single individual.

14. CHUDHARY also stated during the conversation with UC-1 that he
had given “ba’yah to Ameer al-Mu’mineen.” I am aware that “bay’ah” refers to a pledge of
allegiance and that Ameer al-Mu’mineen refers to the leader of ISIS, Abu Bakr al Baghdadi.

15. | UC-1 thereafter requested that CHUDHARY send photographs of the
locations that he was considering for an attack. CHUDHARY explained that he did not
have a proper knife for the attack and needed to know the name of the type of knife required.
He also wrote that he had viewed an image of “the ideal knife,” which depicted a hand guard
on the knife.

16. .CHUDHARY then explained that he had taken videos of the locations
an hour earlier and that he was sending a video to UC-1. CHUDHARY stated that the video

depicted the bridge he had mentioned earlier and that he “was thinking about simply
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 9 of 31 PagelD #: 9

throwing bucket bomb or several light weight bombs at the car over the fencing but the
problem is I do not know how to make them.” CHUDHARY further stated that he was
sending another video to UC-1 depicting the “knife area,” and noted that the video files were
large because he had recorded them with his cellphone. Because of the size of the files
recorded by CHUDHARY, UC-1 directed CHUDHARY to send the videos to another
account which UC-2 controlled.

17. .CHUDHARY thereafter sent videos of the attack locations to UC-2: (1)
a video depicting a bridge, (2) a video entitled “First Portion after bridge,” and (3) a video
entitled “Third Portion after bridge.” CHUDHARY explained that the videos depicted the
location he was considering for a knife attack. He further stated that he was considering
targeting “the vehicles by throwing the bucket bomb or light weight explosives over the
fencing at the vehicles.” I have reviewed the videos of the proposed attack locations, which
included videos of the pedestrian bridges over the Grand Central Parkway to the Flushing
Bay Promenade (the “Promenade”) in Queens, New York.

18. Onor about August 23, 2019, CHUDHARY sent UC-2 a screenshot of
a document with the words “Islamic Stat[e]” at the top and the subheadings “Places to
Strike,” “The Ideal Knife,” and “Knives to Avoid.” The instructions further included a
diagram of the human body depicting where to stab victims with a knife. CHUDHARY also
sent UC-2 two videos depicting bomb attacks. After sending the first video, CHUDHARY
wrote, in an apparent reference to the bomber depicted in the video, “This is what I mean by
bucket bomb or something hefty as you see he placed it and then moved away for its hefty

explosion with the grace of Allah.” After sending the second video, CHUDHARY wrote,
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 10 of 31 PagelD #: 10

“And this is what I mean by a light weight easy to carry explosive.” CHUDHARY then
asked UC-2 to download the videos of the attack locations and asked UC-2 to “please watch
them” in order to view “the terrain/land/structure.” At least one of the bombing videos that
CHUDHARY sent to UC-2 appeared to be produced by ISIS, featuring a graphic of an ISIS
flag in the upper left-hand corner.

19. Onor about August 24, 2019, CHUDHARY and UC-1 communicated
through text messages. CHUDHARY stated that he had selected the attack locations
because they seemed to have “easier escape routes” and “more room for [CHUDHARY’s]
scooter.” CHUDHARY then sent a photograph ofa scooter. Later in the conversation,
UC-1 noted that CHUDHARY could die in an attack if he was not able to escape and asked
CHUDHARY whether he was “ok” with dying. CHUDHARY replied affirmatively and
stated, “May Allah not turn our hearts away or make us ever doubt or hesitate.” During
surveillance, law enforcement officers observed CHUDHARY utilizing a scooter after
exiting the House.

20. .CHUDHARY thereafter explained his timeline for procuring supplies
to conduct an attack. CHUDHARY stated that he wanted to start with acquiring a knife,
“because buying materials for explosives . . . bring suspicion by the crusaders and their
miserable worshipers.” CHUDHARY further explained that he had searched the website of
an online retailer (“Online Retailer-1”) for the knife he wanted to use in the attack but could
not find the “proper knife.” CHUDHARY asked UC-1 to suggest the name of the knife he
would need and asked whether he would also need gloves anda mask. After UC-1 sent

CHUDHARY a photograph of a knife, CHUDHARY noted that “buying a knife like this

10
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 11 of 31 PagelD #: 11

draws attention.”

21. Later in the conversation, CHUDHARY provided further details
regarding his attack plans. CHUDHARY explained that he was considering an attack at
4:00 p.m. in the afternoon because “this is when it’s most crowded” in the targeted areas he
intended to attack. CHUDHARY also sought guidance from UC-1 regarding the use of
“medical latex gloves” during the attack, and whether wearing such gloves would “not leave
fingerprints and DNA.” CHUDHARY further requested videos from UC-1, including
“training videos on how to effectively use knife and training in general . . . as training for
Jihad for Allah is worshiping in itself.” CHUDHARY also informed UC-1 that he believed
there were surveillance cameras located in the vicinity of “the gas station and donut shop and
restaurant” near one of the attack locations he was considering, and offered to make
additional video recordings of the area for UC-1 to view.

22. Based on my review of records from open-source databases, I have
learned that a particular cellphone number account is associated with the text messaging
application the defendant AWAIS CHUDHARY used to communicate with UC-1 and UC-2
(the “Phone Number”). Further, based on a search of a law enforcement database, I have
learned that the user of the Phone Number is reflected as CHUDHARY.’ The database also

listed the address of the SUBJECT PREMISES (the “Address”) as associated with

 

3 | have learned that the subscriber of the Phone Number is an individual with the last name
“Chudhary,” but a different first name. Based on the fact that the subscriber has the same
last name as CHUDHARY, it appears that one of CHUDHARY’s relatives is the subscriber
of the phone used to register CHUDHARY’s account on Application-1. Based on cellphone
location data associated with the Phone Number as compared with law enforcement agents’
physical surveillance of CHUDHARY and the House, it appears that one of CHUDHARY’s
relatives may use the cellphone associated with the Phone Number.

11
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 12 of 31 PagelD #: 12

CHUDHARY.
CHUDHARY’S RECONAISSANCE IN PREPARATION FOR AN ATTACK

23. Onor about August 24, 2019, FBI agents conducted surveillance of the
House. The surveilling agents observed a man (“Individual-1”) exit the House and proceed
on foot to the area in and around the Promenade. During their surveillance of Individual-1,
the surveilling agents video-recorded Individual-1’s activities in and around the Promenade.
Based on my review of the video, Individual-1 appears to be CHUDHARY.

24. The surveillance video depicts CHUDHARY entering the Promenade
in the vicinity of 27th Avenue and Ditmars Boulevard. As he walks in and around the
Promenade, CHUDHARY stops to take videos and photographs of the area with a cellphone.
At times, CHUDHARY appears to take videos and photographs in a surreptitious manner,
holding the cellphone close to his chest. The video also depicts CHUDHARY taking videos
and/or photographs of, among other things, parts of the Promenade; the World’s Fair marina
located in or around the Promenade; a security gate leading to the marina; a gas station and a
donut shop located in or around the Promenade; and a security camera located in the vicinity
of the donut shop. I believe that CHUDHARY was conducting reconnaissance of the
locations in preparation for a knife attack there. After CHUDHARY recorded those videos,

law enforcement officers surveilled him returning to the House.

CHUDHARY’S PURCHASE OF A KNIFE AND TACTICAL EQUIPMENT IN
PREPARATION FOR AN ATTACK

25. From on or about August 25 through 26, 2019, CHUDHARY
communicated further with UC-1 and UC-2 regarding his plan to conduct a stabbing or

bombing attack on behalf of ISIS in the United States and his preparations for that attack. In
12
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 13 of 31 PagelD #: 13

these communications, CHUDHARY made clear that the attack would be imminent.

26. Onor about August 25, 2019, CHUDHARY again asked UC-1 fora
video demonstrating the use of a knife in an attack” so he could “use it effectively,” and
stated that he had never “shot a real gun nor used a knife to spill the impure blood of a kafir.”
I understand that “kafir” refers to “non-believers” or non-Muslims. CHUDHARY further
explained that if he learned how to use a knife “properly,” then he could “move and strike
swiftly, all for the sake of Allah.”

27. Later in the conversation, CHUDHARY explained that he planned to
change his clothes after the attack but that he might face challenges based on his plan.
CHUDHARY was concerned that the only clothes that he possessed were those by which his
family would recognize him. CHUDHARY then asked UC-1 what clothes to buy, including
whether he should buy “tactical kaki [sic] colored pants.”

28. CHUDHARY added that he considered committing the attack “near
one of the Masjids and then enter the Masjid for changing clothes,” where there was “a lot of
darkness” and he could “wait therein if their police forces or army -- woe to them -- come, as
they do after an attack by the Khilafah,” and to leave his backpack and scooter to retrieve
them later. I know that “Masjid” refers to a mosque and that “Khilafah” refers to the leader
of the “caliphate,” or Islamic State.

29. Onor about August 25, 2019, CHUDHARY and UC-1 discussed what
items CHUDHARY wanted to order from Online Retailer-1 and the use of a “locker” to send
items that he wanted to order from Online Retailer-1 for the attack. UC-1 thereafter created

an account for CHUDHARY on Online Retailer-1 (the “Online Retailer-1 Account”) and

13
Case 1:19-mj-00777-JO Document1 Filed 08/29/19 Page 14 of 31 PagelD #: 14

preloaded it with cash. CHUDHARY and UC-1 then discussed the purchase of different
items for the attack, including, among others, several knives, a strap for CHUDHARY’s
cellphone, gloves, a mask, and clothing that CHUDHARY suggested should “blend in and
not [be] too eye catching.” After UC-1 informed CHUDHARY that he had put the items,
including three knives, in the Online Retailer-1 Account’s shopping cart, CHUDHARY then
sent UC-1 screenshots of two knives and informed UC-1 that he was “having difficulty
choosing between” them. Based on my review of a screenshot of the items placed in the
Online-Retailer-1 Account’s shopping cart by UC-1, I have learned that UC-1 placed the
following items in the shopping cart: (a) an 11 inch black “Fixed Blade Tactical Knife”; (b) a
nine inch high carbon “Fixed Blade Knife”; (c) a two-piece “Tactical Combat Survival
Hunting & Neck Knives”; (d) a cellphone chest and head strap; (e) a polo shirt; (f) tactical
lightweight assault cargo pants; (g) a black face mask; and (h) a pair of “Covert Tactical”
gloves.”

30. CHUDHARY thereafter discussed with UC-1 when he should have the
items delivered and sent UC-1 a screenshot indicating that he had selected the shipment date
for Wednesday, August 28, 2019. UC-1 then asked CHUDHARY how soon he intended to
commit the attack, to which CHUDHARY responded, “Very soon,” and that he would do it
“possibly on a Jumu’ah.” I know that “Jumu’ah” refers to Islam’s Friday prayer.

31. Later that day, CHUDHARY sent UC-1 a screenshot indicating that he
had ordered a “420 High Carbon Stainless Steel Fixed Blade survival Tactical Knife,” along
with a purchase confirmation addressed to the User Name for the Online Retailer-1 Account

indicating that the order would be delivered to an Online Retailer-1 retail location located in

14
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 15 of 31 PagelD #: 15

Queens, New York during the first week of September 2019.

32. During CHUDHARY’s conversations with UC-1, CHUDHARY sent at
least one screenshot demonstrating that CHUDHARY was ordering from Amazon Retailer-1
through a black computer, showing the edge of that computer, as depicted in Exhibit A.

33. Between on or about August 25 and 26, 2019, CHUDHARY discussed
with UC-1 the additional items he wished to purchase. On or about August 26, 2019,
CHUDHARY stated that he would cancel the order for the knife because he wanted to have
it delivered more quickly—possibly in anticipation of an imminent terrorist attack.
CHUDHARY then sent UC-1 a screenshot that appeared to be a page from Online Retailer-
1, containing CHUDHARY’s original knife order, with the phrase “Attempting to Cancel” at
the top. CHUDHARY subsequently informed UC-1 that he had found “one with a serrated
edge,” and sent UC-1 a screenshot of a knife with a serrated edge. Later that day,
CHUDHARY explained to UC-1 that the items would be delivered on Wednesday, August
28, 2019, and that he would use the Online-Retailer 1’s “free locker delivery.”

34. CHUDHARY then told UC-1 that he ordered the items and sent UC-1 a
screenshot that appeared to be from Online-Retailer-1, depicting, among other things, khaki-
colored pants, a mask, a strap, and gloves. Based on a review of Online Retailer-1’s
records, I have learned that, on or about August 26, 2019, the Online Retailer-1 Account
ordered the following items to be delivered to an Online-Retailer-1 locker located in Queens,
New York: (a) a 420 High Carbon Stainless Steel Fixed Blade Survival Tactical Knife; (b) a
cellphone chest and head strap; (c) tactical lightweight assault cargo pants; (d) a black face

mask; and (e) a pair of “Hard Knuckle Full Finger Tactical Gloves.”

15
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 16 of 31 PagelD #: 16

35. | Onor about August 29, 2019, law enforcement officers conducted
surveillance and observed CHUDHARY depart the House and travel to the Online Retailer-1
retail location located in Queens, New York to which he had ordered the Items. Law
enforcement officers thereafter observed CHUDHARY approach the Online Retailer-1
locker while in possession of two cellphones. Law enforcement officers conducted a
probable cause arrest of CHUDHARY as he attempted to open the locker. At the time of
CHUDHARY’s arrest, a protective sweep of his person and inventory search of his
belongings revealed that he was not in possession of a computer or a scooter.

36. Upon his arrest, CHUDHARY was informed of and waived his
Miranda rights. CHUDHARY stated, in sum and substance, that he lived on the first floor
of 29-11 Butler Street, East Elmhurst, New York with his family and that he stored his
scooter in the basement of the SUBJECT RESIDENCE. CHUDHARY further stated that he
possessed a Macintosh laptop computer, a Windows computer, and a tablet in the SUBJECT
RESIDENCE. I believe some or all of these devices were used by CHUDHARY to
communicate with UC-1 and UC-2 and to research his planned terrorist attack.

37, Based on my training, experience, and participation in this and other
investigations, I know that individuals engaged in terrorism-related activities frequently
maintain in their residence records and information relating to the specifics of their intended
plots, along with weapons, tactical gear, and other items used or intended to be used for such
offenses, as well as contact information for any co-conspirators. Here, CHUDHARY has
purchased online a knife and other tactical gear in preparation for an intended attack, which

gear it appears he intends to subsequently transport back to the SUBJECT RESIDENCE in

16
Case 1:19-mj-00777-JO Document1 Filed 08/29/19 Page 17 of 31 PagelD #: 17

preparation for the attack. In addition, each time agents have surveilled CHUDHARY
recording videos that he has subsequently sent to UC-1 and UC-2 of proposed attack
locations, CHUDHARY has left from and returned to the House thereafter, apparently
bringing his cellphone with him from the House in order to make the video recordings.
Furthermore, agents have surveilled CHUDHARY entering and leaving the House, and
therefore are aware that CHUDHARY has been at home during his conversations with the
UCs, indicating that CHUDHARY is communicating in furtherance of the Subject Offense
using a computer located in the House. Based on the foregoing, I respectfully submit that
there is probable cause to believe that CHUDHARY is engaging in, and has engaged in, the
Subject Offense, and that the Subject Premises contain fruits, instrumentalities, and evidence
of the Subject Offense.
A. Probable Cause to Seize and Search CHUDHARY’s Electronic Media

38. Based on my training and experience, I know that individuals who
engage in terrorism-related offenses store records relating to their illegal activity and to
persons involved with them in that activity on electronic devices. Such records can include,
for example logs of online “chats” with co-conspirators; email correspondence; contact
information of co-conspirators, including telephone numbers, email addresses, and identifiers
for instant messaging and social media accounts; financial and personal identification data,
including bank account numbers, credit card numbers, and names, addresses, telephone
numbers, and social security numbers. Individuals engaged in the Subject Offense often store
such records in order to, among other things, keep track of co-conspirators’ contact

information and communications related to the Subject Offense and store financial data to

17
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 18 of 31 PagelD #: 18

purchase weapons, explosive components, tactical gear, and other materials for use in the
Subject Offense. As noted above, CHUDHARY has engaged in multiple conversations over
electronic media in furtherance of the Subject Offense using at least two encrypted
applications, apparently using the computer described supra at paragraph 32, and has used at
least one cellphone to record videos of locations in which he intends to carry out an attack.
He has subsequently sent those videos over electronic media to the UCs, along with videos of
bombing attacks, and documents in support of ISIS. In addition, at the time of
CHUDHARY’s arrest, he was in possession of two cellphones. Moreover, many
applications, including messaging, email, and social media applications, often automatically
store information on electronic devices for certain periods of time, if not indefinitely.

a. TECHNICAL BACKGROUND

39. As described above and in Attachment B, this application seeks
permission to search for certain items that might be found in the SUBJECT RESIDENCE, in
whatever form they are found. One form in which records might be found is data stored on
a computer’s hard drive or a cellular telephone or other storage media. Thus, the warrant
applied for would authorize the seizure of electronic storage media or, potentially, the
copying of electronically stored information, all under Rule 41(e)(2)(B).

40. I submit that if a computer or cellular telephone or storage medium is
found in the SUBJECT RESIDENCE, there is probable cause to believe those records will be
stored on that computer or storage medium, for at least the following reasons:

(1) Based on my knowledge, training and experience, I know that
computer files or remnants of such files can be recovered

months or even years after they have been downloaded onto a
storage medium, deleted, or viewed via the internet.

18
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 19 of 31 PagelD #: 19

(2)

(3)

(4)

Electronic files downloaded to a storage medium can be stored
for years at little or no cost. Even when files have been
deleted, they can be recovered months or years later using
forensic tools. This is so because when a person “deletes” a
file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage
medium until it is overwritten by new data.

Therefore, deleted files, or remnants of deleted files, may
reside in free space or slack space—that is, in space on the
storage medium that is not currently being used by an active
file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a
record of deleted data in a “swap” or “recovery” file.

Wholly apart from user-generated files, computer storage
media—in particular, computers’ internal hard drives—
contain electronic evidence of how a computer has been used,
what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of
operating system configurations, artifacts from operating
system or application operation, file system data structures,
and virtual memory “swap” or paging files. Computer users
typically do not erase or delete this evidence, because special
software is typically required for that task. However, it is
technically possible to delete this information.

Similarly, files that have been viewed via the Internet are
sometimes automatically downloaded into a temporary
Internet directory or “cache.”

41. As further described in Attachment B, this application seeks permission

to locate not only computers or cellular telephones that might serve as direct evidence of the

crimes described on the warrant, but also for forensic electronic evidence that establishes

how computers and cellular telephones were used, the purpose of their use, who used them,

and when. There is probable cause to believe that this forensic electronic evidence will be

on any storage medium in the SUBJECT RESIDENCE because:

19
Case 1:19-mj-00777-JO Document1 Filed 08/29/19 Page 20 of 31 PagelD #: 20

(1)

(2)

Data on the storage medium can provide evidence of a file that
was once on the storage medium but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph
that has been deleted from a word processing file). Virtual
memory paging systems can leave traces of information on the
storage medium that show what tasks and processes were
recently active. Web browsers, email programs, and chat
programs store configuration information on the storage
medium that can reveal information such as online nicknames
and passwords. Operating systems can record additional
information, such as the attachment of peripherals, the
attachment of USB flash storage devices or other external
storage media, and the times the computer was in use.
Computer file systems can record information about the dates
files were created and the sequence in which they were
created, although this information can later be falsified.

As explained herein, information stored within a computer,
cellular telephone and other electronic storage media may
provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation,
thus enabling the United States to establish and prove each
element or alternatively, to exclude the innocent from further
suspicion. In my training and experience, information stored
within a computer, cellular telephone or storage media (e.g.,
registry information, communications, images and movies,
transactional information, records of session times and
durations, internet history, and anti-virus, spyware, and
malware detection programs) can indicate who has used or
controlled the computer, cellular telephone or storage media.
This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a
residence. The existence or absence of anti-virus, spyware,
and malware detection programs may indicate whether the
computer was remotely accessed, thus inculpating or
exculpating the computer owner. Further, computer, cellular
telephone and storage media activity can indicate how and
when the computer, cellular telephone or storage media was
accessed or used. For example, as described herein,
computers typically contain information that log: computer
user account session times and durations, computer activity
associated with user accounts, electronic storage media that
connected with the computer, and the IP addresses through
which the computer accessed networks and the internet. Such

20
Case 1:19-mj-00777-JO Document1 Filed 08/29/19 Page 21 of 31 PagelD #: 21

(3)

(4)

information allows investigators to understand the
chronological context of computer or electronic storage media
access, use, and events relating to the crime under
investigation. Additionally, some information stored within a
computer or electronic storage media may provide crucial
evidence relating to the physical location of other evidence
and the suspect. For example, images stored on a computer
or cellular telephone may both show a particular location and
have geolocation information incorporated into its file data.
Such file data typically also contains information indicating
when the file or image was created. The existence of such
image files, along with external device connection logs, may
also indicate the presence of additional electronic storage
media (e.g., a digital camera or cellular phone with an
incorporated camera). The geographic and timeline
information described herein may either inculpate or exculpate
the computer user. Last, information stored within a
computer or cellular telephone may provide relevant insight
into the user’s state of mind as it relates to the offense under
investigation. For example, information within the computer
or cellular telephone may indicate the owner’s motive and
intent to commit a crime (e.g., internet searches indicating
criminal planning), or consciousness of guilt (e.g., running a
“wiping” program to destroy evidence on the computer or
password protecting/encrypting such evidence in an effort to
conceal it from law enforcement).

A person with appropriate familiarity with how a computer or
cellular telephone works, can, after examining this forensic
evidence in its proper context, draw conclusions about how
computers or cellular telephones were used, the purpose of
their use, who used them, and when.

The process of identifying the exact files, blocks, registry
entries, logs, or other forms of forensic evidence on a storage
medium that are necessary to draw an accurate conclusion is a
dynamic process. While it is possible to specify in advance
the records to be sought, computer evidence is not always data
that can be merely reviewed by a review team and passed
along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the
computer and the application of knowledge about how a
computer behaves. Therefore, contextual information

21
Case 1:19-mj-00777-JO Document1 Filed 08/29/19 Page 22 of 31 PagelD #: 22

(5)

necessary to understand other evidence also falls within the
scope of the warrant.

Further, in finding evidence of how a computer or cellular
telephone was used, the purpose of its use, who used it, and
when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium. For example, the
presence or absence of counter-forensic programs or anti-virus
programs (and associated data) may be relevant to establishing
the user’s intent.

42. In most cases, a thorough search of a premises for information that

might be stored on storage media often requires the seizure of the physical storage media and

later off-site review consistent with the warrant. In lieu of removing storage media from the

SUBJECT RESIDENCE, it is sometimes possible to make an image copy of storage media.

Generally speaking, imaging is the taking of a complete electronic picture of the computer’s

data, including all hidden sectors and deleted files. Either seizure or imaging is often

necessary to ensure the accuracy and completeness of data recorded on the storage media,

and to prevent the loss of the data either from accidental or intentional destruction. This is

true because of the following:

(1)

The time required for an examination. As noted above, not all
evidence takes the form of documents and files that can be
easily viewed on site. Analyzing evidence of how a computer
or cellular telephone has been used, what it has been used for,
and who has used it requires considerable time, and taking that
much time on premises could be unreasonable. As explained
above, because the warrant calls for forensic electronic
evidence, it is exceedingly likely that it will be necessary to
thoroughly examine storage media to obtain evidence.

Storage media can store a large volume of information.
Reviewing that information for things described in the warrant
can take weeks or months, depending on the volume of data
stored, and would be impractical and invasive to attempt on-
site.

22
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 23 of 31 PagelD #: 23

(2) Technical requirements. Computers and cellular telephones
can be configured in several different ways, featuring a variety
of different operating systems, application software, and
configurations. Therefore, searching them sometimes
requires tools or knowledge that might not be present on the
search site. The vast array of computer hardware and
software available makes it difficult to know before a search
what tools or knowledge will be required to analyze the
system and its data on the SUBJECT RESIDENCE.

However, taking the storage media off-site and reviewing it in
a controlled environment will allow its examination with the
proper tools and knowledge.

(3) Variety of forms of electronic media. Records sought under
this warrant could be stored in a variety of storage media
formats that may require off-site reviewing with specialized
forensic tools.

43. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant I am applying for would permit seizing, imaging, or otherwise copying storage
media that reasonably appear to contain some or all of the evidence described in the warrant,
and would authorize a later review of the media or information consistent with the warrant.
The later review may require techniques, including but not limited to computer-assisted
scans of the entire medium, that might expose many parts of a hard drive to human
inspection in order to determine whether it is evidence described by the warrant.

44. Because CHUDHARY is believed to reside with his family at the
SUBJECT RESIDENCE, it is possible that the SUBJECT RESIDENCE will contain
electronic media that are predominantly used, and perhaps owned, by persons who are not
suspected of acrime. If agents conducting the search nonetheless determine that it is

possible that the things described in this warrant could be found on any of those computers,

cellular telephones or storage media, the warrant applied for would permit the seizure and

23
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 24 of 31 PagelD #: 24

review of those items as well. Agents will take all reasonable steps to identify the owner
and/or user of the electronic media.
CONCLUSION
45. I submit that this affidavit supports probable cause for a warrant to
search the SUBJECT PREMISES described in Attachment A, and seize the items described
in Attachment B. I further request that this affidavit and the search warrants be filed under
seal as disclosure of this application would give CHUDHARY an opportunity to destroy

evidence, harm or threaten victims or other witnesses, change patterns of behavior, notify

confederates, and flee from or evade met] Motl—
UG.

MICHAEL VECCHIONE
Special Agent
Federal Bureau of Investigation

Sworn to before me this
29th day of August, 2019

 

THE HONORABLE JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

24
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 25 of 31 PagelD #: 25

ATTACHMENT A

1, The property to be searched is THE PREMISES KNOWN AND
DESCRIBED AS THE FIRST FLOOR AND BASEMENT OF 29-11 BUTLER STREET,
EAST ELMHURST, NEW YORK 11369 (the “SUBJECT RESIDENCE”), AND ALL
COMPUTERS, CELLULAR TELEPHONES AND ELECTRONIC STORAGE MEDIA
CONTAINED THEREIN.

2. The SUBJECT RESIDENCE is located within a blue and white house
(the “House”) located on 29-11 Butler Street, East Elmhurst, New York, surrounded by a
white fence. The House is accessed via a walkway past the white fence and up a few stairs
on the right side of the House. The front of the House has the numbers “2911” in black
lettering on a white column. The Subject Residence is believed to be located on the first

floor and basement of the House.

25
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 26 of 31 PagelD #: 26

fe
1
==
|
ra
Pay
rat

Cod

 

26
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 27 of 31 PagelD #: 27

ATTACHMENT B
Particular Things to be Seized

All information described below that constitutes evidence, fruits and
instrumentalities of attempting to provide material support to a terrorist organization, in

violation of Title 18, United States Code, Section 2339B.

l, A scooter.
2. The black computer depicted in Exhibit A (hereinafter, “COMPUTER”),
including the following specific items:

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, “chat,”
instant messaging logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such
as viruses, Trojan horses, and other forms of malicious software, as well as
evidence of the presence or absence of security software designed to detect
malicious software;

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events

relating to crime under investigation and to the computer user;

27
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 28 of 31 PagelD #: 28

e. evidence indicating the computer user’s state of mind as it relates to the crimes
under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or
similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed
to eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER
or to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used by the
COMPUTER;

l. records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine,
and records of user-typed web addresses;

m. contextual information necessary to understand the evidence described in this
attachment.

n. documents and records indicating support of jihad or martyrdom, research into

terrorist organizations, research on explosive devices, weapons, firearms,

substances and components that can be used to construct an explosive device,

28
Case 1:19-mj-00777-JO Document1 Filed 08/29/19 Page 29 of 31 PagelD #: 29

planning efforts, research into terrorist attacks, diagrams of explosive devices,

information relating on how to construct an explosive device, information

relating to specific people and property that would be targets of an attack, and

the identities of co-conspirators.

All of which constitute evidence, fruits and instrumentalities providing
material support to a terrorist organization, in violation of Title 18, United States Code,

Section 2339B.

29
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 30 of 31 PagelD #: 30

EXHIBIT A
Case 1:19-mj-00777-JO Document 1 Filed 08/29/19 Page 31 of 31 PagelD #: 31

 

 

 

 

 

 

 
